Fagg, Judge,
dissenting.
I do not concur in the opinion of a majority of the court, but hold that the note sued upon was the property of the guardian until it was assigned by him to his ward after he became of age. Both upon reason and authority I think it can be shown that the words “guardian of,” &c., are to be *509taken as mere descriptio persones, and upon the death of the guardian the note in question would have gone to his administrators, and not to the succeeding guardian, as a part of the ward’s estate. If this view be correct, then the contract should' have been interpreted by the face of the note itself, and it was wrong to compound the interest. If the law is to be taken as a part of the contract, then all that need be 'expressed in obligations of this character is the amount of money to be paid, coupled with a recital of the fact that it belongs to the estate of a minor. The guardian in that case could recover not only compound interest, but it must be computed at the highest rate that could have been obtained, to be shown by any competent evidence of that fact. Surely this could not have been the intention of the Legislature. The policy of the general law at the time of the enactment of this statute being against contracts of this character, may give some force to the suggestion that it was intended for the benefit of the minors exclusively; but my opinion is that its real object was to enable .the guardian to make his contract for the loan of his ward’s money in such manner that if the interest was not collected at the end of the year, it might still be carried into the settlement of his accounts without injury to him. The protection of the minor is the bond of the guardian ; and if he fails to put out the money of his ward in the manner provided by law, so as that a loss in the matter of interest is sustained by his failure, then I apprehend that the remedy must be upon his bond, and not against a party with whom he has contracted in good faith. If the construction given to this statute by the court below is to prevail, my opinion is that the note cannot be affected by the fact of the minors coming of age, but the interest must continue to be computed in the same manner until the note is fully paid off.